Order entered July 30, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01418-CV

                                ISAIAS GONZALEZ, Appellant

                                                V.

                 NORTHFORK INVESTMENTS, LTD., ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05764-D

                                            ORDER
       We GRANT appellant’s July 29, 2015 unopposed motion for an extension of time to file

a reply brief. Appellant shall file a reply brief by September 2, 2015.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE